                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


NALCO COMPANY LLC, ECOLAB INC.,
HAZELMERE RESEARCH LTD., ECOLAB
USA INC., NALCO HOLDING COMPANY,
NALCO U.S. 2 INC., and MOBOTEC AB,
LLC,

                      Plaintiffs,

       v.
                                                 Civil Action No.: 3:18-CV-279
WISCONSIN PUBLIC SERVICE
CORPORATION d/b/a WESTON POWER                   FILED UNDER SEAL
PLANT (UNIT 3), and ARBOR FUELS
COMPANY LLC,

                      Defendants.


WISCONSIN PUBLIC SERVICE
CORPORATION d/b/a WESTON POWER
PLANT (UNIT 3), and ARBOR FUELS
COMPANY LLC,

                      Counterclaimants,

       v.

NALCO COMPANY LLC and HAZELMERE
RESEARCH LTD.,

                      Counterclaim Defendants.


(Related case caption follows on next page)



DEFENDANTS’ SUPPLEMENTAL PROPOSED FINDINGS OF FACT IN OPPOSITION
         TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
NALCO COMPANY LLC, ECOLAB INC.,
HAZELMERE RESEARCH LTD., ECOLAB
USA INC., NALCO HOLDING COMPANY,
NALCO U.S. 2 INC., and MOBOTEC AB,
LLC,

                Plaintiffs,

     v.
                                           Civil Action No.: 3:18-CV-280
WISCONSIN POWER AND LIGHT
COMPANY, WISCONSIN PUBLIC SERVICE          FILED UNDER SEAL
CORPORATION, MADISON GAS AND
ELECTRIC COMPANY, d/b/a COLUMBIA
ENERGY CENTER (UNIT 1), and PORTAGE
FUELS COMPANY LLC,

                Defendants.


WISCONSIN POWER AND LIGHT
COMPANY, WISCONSIN PUBLIC SERVICE
CORPORATION, MADISON GAS AND
ELECTRIC COMPANY, d/b/a COLUMBIA
ENERGY CENTER (UNIT 1), and PORTAGE
FUELS COMPANY LLC,

                Counterclaimants,

     v.

NALCO COMPANY LLC and HAZELMERE
RESEARCH LTD.,

                Counterclaim Defendants.




DEFENDANTS’ SUPPLEMENTAL PROPOSED FINDINGS OF FACT IN OPPOSITION
           TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
     I.     Columbia Unit 1 License

          900.




          901.




          902.




          903.




          904.




 1
    In order to avoid duplicate numbered paragraphs between Defendants’ first and supplemental
proposed findings of fact, Defendants’ supplemental proposed findings of fact begin with PFF
¶ 900.


                                              i
905.




906.




907.




908.




909.
910.



911.




912.




913.
914.




915.




916.




917.
917A.




918.




919.




920.




921.




922.
      923.




II.     Nalco-Chem-Mod Relationship

      924. David Johnson was the Nalco executive responsible for the Chem-Mod
         relationship until the end of 2013.

             Case 279 D.I. # 60, Case 280 D.I. # 64, Johnson Dep. 275:21–277:23;
             363:21–366:20; 379:16–380:4; Case 279 D.I. # 90, Case 280 D.I. # 95,
             Mark Decl. (Apr. 16, 2019) Ex. 68, “Nalco Mobotec Tax Code
             Overview,” at NALC00285835.

      925.




      926. Nalco has on at least three separate occasions declined to make a corporate
         designee available to testify in these cases about the Confidentiality
         Agreement between Nalco and Chem-Mod.

             Case 279 D.I. # 60, Case 280 D.I. # 64, Johnson Dep. 224:24–225:7; Case
             279 D.I. # 62, Case 280 D.I. # 67, Meier Dep. (Feb. 12, 2019) 10:17–
             12:18; Case 279 D.I. # 90, Case 280 D.I. # 95, Mark Decl. (May 14, 2019)
             Ex. 212, Defendants’ 30(b)(6) Notice to Nalco, Topics ¶ 8(b); Case 279
             D.I. # 90, Case 280 D.I. # 95, Mark Decl. (May 14, 2019) Ex. 213, Case
             280 Defendants’ 30(b)(6) Notice to Nalco, Topics ¶ 8(b); Case 279
             D.I. # 127, Case 280 D.I. # 132, Meier Dep. (Apr. 26, 2019) 263:2–25.

      927.




      928.
       929.




III.     Nalco’s Forbearance

       930.




       931.




       932.
      933.




IV.     Coal and Coal-Fired Power Plants

      934. In the portion of the book Steam that Plaintiffs attached to their Second
         Amended Complaints in these cases, the text states that in a coal-fired power
         plant, the economizer “increases the temperature of the water entering the
         steam drum.”

             Case 279 D.I. # 35–15, Case 280 D.I. # 38–15, Steam Generation: An
             Overview, in STEAM: ITS GENERATION AND USE (Steven C. Shultz
             and John B. Kotto eds., 40th ed. 1992), at 1-8.

      935. The use of the descriptive term “flue” as a modifier in the term “coal
         combustion gas” can be used to create the more precise term “coal combustion
         flue gas,” which specifies precisely the type of combustion gas that is being
         treated.

             Case 279 D.I. # 76, Case 280 D.I. # 82, Second Wilcox Report ¶ 17.

      935A. Plaintiffs’ expert witness, Andrew Fry, opined in his First Expert Report
         that the term “‘flue gas’ in general would at the time [2002] have been
         understood to refer to the results of combustion of whatever substance is being
         combusted.”

             Case 279 D.I. # 72, Case 280 D.I. # 78, First Fry Report ¶ 97.

      935B. Defendants’ expert witness, Jennifer Wilcox, opined that the inclusion of
         the language “negative values for the free energy of formation,” along with
         the range of temperature values laid out in the ’692 Patent’s specification,
         suggest that flue gas does not exist in particularly hot sections of the boiler.

             Case 279 D.I. # 75, Case 280 D.I. # 81, First Wilcox Report ¶ 68.

      935C. Plaintiffs’ expert witness, Andrew Fry, stated in his first expert report:

         In my opinion, a person of skill in the art at the time of the invention would
         understand that “injection” of a bromine precursor into the “flue gas” occurs
         regardless of whether the compound being injected has been mixed with coal
         before injection. A person of ordinary skill in the art would not read the
         teachings of the ’692 Patent to limit the claimed injecting step to a bromine
         precursor alone or excluding a mixture of coal.

             Case 279 D.I. # 72, Case 280 D.I. # 78, First Fry Report ¶ 118.
935D. Defendants’ expert witness, Jennifer Wilcox, opined that

   Under the Plaintiffs’ understanding of the claims, combustion of any coal that
   contains bromine would be injection [sic] into the flue gas of a thermolabile
   molecular bromine precursor, because some of the bromine naturally present
   in the coal will be decomposed, and volatized, upon combustion in a coal-
   fired furnace.

       Case 279 D.I. # 75, Case 280 D.I. # 81, First Wilcox Report ¶ 190.

935E. Plaintiffs’ expert witness, Andrew Fry, admitted at his deposition that the
   use of naturally occurring bromine “treats” flue gas by reacting with the
   mercury in the flue gas, just like separately added bromine.

       Case 279 D.I. # 71, Case 280 D.I. # 77, Fry Dep. 54:23–56:21.

936.




937.   Defendants’ expert witness, Jennifer Wilcox, testified that the illustration

        is a “cartoon” and therefore could not be analyzed with specificity.

       Case 279 D.I. # 69, Case 280 D.I. # 74, Wilcox Dep. 78:12–23; 128:13–
       129:3.
938. U.S. Patent No. 6,206,685 to Zamansky teaches that combustion flue gas
   forms from combustion.

       Case 279 D.I. # 76, Case 280 D.I. #82, Second Wilcox Report ¶ 42.

939.   U.S. Pat. No. 5,814,288 contains the following image, labeled as Figure 2:




       Case 279 D.I. # 104, Klingman Decl. Ex. 34, at sheet 1.

940.   U.S. Pat. No. 5,814,288 contains the following image, labeled as Figure 3:




       Case 279 D.I. # 104, Klingman Decl. Ex. 34, at sheet 2.

941. Defendants’ expert witness, Jennifer Wilcox, testified that adding
   MerSorb and S-Sorb to coal and then pulverizing the coal creates a complex
   new chemical form.
             Case 279 D.I. # 76, Case 280 D.I. # 82, Second Wilcox Report ¶ 91.

      942. At Dr. Wilcox’s deposition, Plaintiffs’ counsel asked her to consider
         hypothetically whether the Columbia plant would infringe claim 1 of the ’692
         Patent if the Court accepted Plaintiffs’ proposed claim construction.

             Case 279 D.I. # 69, Case 280 D.I. # 74, Wilcox Dep. 192:6–193:15.

      943. U.S. Patent 5,814,288 to Madden states, “Injection at higher temperatures
         causes ‘dead burning,’ which decreases sorbent reactivity. Injection at lower
         temperatures inhibits calcination which also reduces sorbent reactivity.”

             Case 279 D.I. # 104, Klingman Decl. Ex. 34, ’288 Patent, at 1:67–2:2.

V.      Arguments of the Patent Owner (Hazelmere)

      944. During the appeal from the reexamination of the ’692 Patent, patent owner
         Hazelmere stated “[c]laims must be given ‘their broadest reasonable
         interpretation in light of the specification.’”

             Case 279 D.I. # 35-9, Case 280 D.I. # 35-9, Respondent Hazelmere’s Brief
             (Dec. 20, 2012), at 409.

      944A. Although Dr. Fry was aware, when writing his First Report, of the Patent
      Owner’s statements made during the appeal from the reexamination of the ’692
      Patent, Dr. Fry only addressed them as follows:

         My opinion [of the meaning of the term flue gas] does not change after review
         of one particular statement made during the reexamination process that has
         been part of the claim scope contentions between the parties; namely the
         statement made during the reexamination in Respondent’s Brief (Oehr Depo.
         Exhibit 21, p. 6).

             Case 279 D.I. # 72, Case 280 D.I. # 78, First Fry Report ¶ 113 (citing Case
             279 D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 408).

VI.     Other Patents

      945. The specification of the ’692 Patent cites and discusses U.S. Patent No.
         6,328,939 to Amrhein.

             Case 279 D.I. # 35-1, Case 279 D.I. # 38-1, ’692 Patent at 2:16–25, 9:18–
             20.

      946. Amrhein Patent No. 6,328,939 states “[t]he present invention relates
         generally to the field of flue gas cleanup methods . . . and, in particular, to a
         method for removing mercury from the flue gas generated during the
         combustion of fossil fuels or solid wastes.”
              Case 279 D.I. # 90, Case 280 D.I. # 95, Mark Decl. (May 14, 2019) Ex.
              235, U.S. Patent No. 6,328,939 at 1:14–17.

       947. The specification of the ’692 Patent cites and discusses U.S. Patent No.
          6,248,217 to Biswas.

              Case 279 D.I. # 35-1, Case 279 D.I. # 38-1, ’692 Patent at 2:8–15.

       948. Biswas Patent No. 6,248, 217 states “[t]his invention relates to preventing
          air emissions of heavy metal species . . . from a variety of different sources
          (e.g., combustion sources, coal combustion, incineration, chemical process
          industry and others).”

              Case 279 D.I. # 90, Case 280 D.I. # 95, Mark Decl. (May 14, 2019) Ex.
              236, U.S. Patent No. 6,248,217 at 1:13–17.

       949. Plaintiffs’ expert witness, Andrew Fry, admitted that the’692 Patent
          specification makes no reference to practicing the claimed invention by
          adding the thermolabile molecular bromine precursor to the coal, or to
          injecting it into the combustion zone.

              Case 279 D.I. # 71, Case 279 D.I. # 77, Fry Dep. 173:22–174:19.

VII.     Filing Dates

       950.   Defendants filed their Invalidity Contentions on December 17, 2018.

              Case 279 D.I. # 104, Klingman Decl. Ex. 41, (Defendants’ Invalidity
              Contentions).

       951. The First Wilcox Report was completed and signed by Dr. Wilcox on
          January 29, 2019.

              Case 279 D.I. # 75, Case 280 D.I. # 81, First Wilcox Report.

       952. The Second Wilcox Report was completed and signed by Dr. Wilcox on
          March 6, 2019.

              Case 279 D.I. # 76, Case 280 D.I. # 82, Second Wilcox Report.

       953. The Third Wilcox Report was completed and signed by Dr. Wilcox on
          March 15, 2019.

              Case 279 D.I. # 77, Case 280 D.I. # 83, Third Wilcox Report.
Dated: May 14, 2019

                      /s/ Kristin Graham Noel
                      Kristin Graham Noel
                      Anita Boor
                      Quarles & Brady LLP
                      33 East Main Street, Suite 900
                      Madison, WI 53703
                      Telephone: 608.251.5000
                      Facsimile: 608.251.9166


                      Richard W. Mark
                      Joseph Evall
                      Paul J. Kremer
                      Gibson, Dunn & Crutcher LLP
                      200 Park Avenue
                      New York, NY 10166-0193
                      Telephone: 212.351.4000
                      Facsimile: 212.351.4035

                      Attorneys for Defendants
                              CERTIFICATE OF SERVICE

       I hereby certify that on May 14, 2019, I caused to be electronically filed the

foregoing document with the Clerk of Court using the Court’s CM/ECF system, which

will send notification of such filing to all counsel of record.

                                                      /s/ Kristin Graham Noel
                                                      Kristin Graham Noel
